          Entered on Docket May 7, 2019
                                                           Below is the Order of the Court.



 1                                                          _____________________
                                                            Brian D. Lynch
 2                                                          U.S. Bankruptcy Judge
                                                            (Dated as of Entered on Docket date above)
 3

 4

 5

 6    _____________________________________________________________________________

 7

 8
                        IN THE UNITED STATES BANKRUPTCY COURT
 9
           FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
10
     In Re:
11                                                     Bankruptcy Case No.: 18-41253
     MAGGIE BOLAND,
12                                                     ORDER APPROVING COMPROMISE
                                                       OF UIM CLAIM AND PAYMENT OF
13                                       Debtor,       SPECIAL COUNSEL FEES

14
              THIS MATTER having come on regularly before the above-entitled Court upon the
15
       application of the Trustee, MARK D. WALDRON, by and through his attorneys, Law
16
       Offices of Mark D. Waldron, PLLC, to settle the UIM claim of the estate for the sum of
17
       $12,500.00 and pay special counsel fees related thereto; twenty (20) days have elapsed
18
       since the mailing of the notice to all parties in interest and no objections having been filed
19
       or served upon the Trustee or said objection having been incorporated into the terms of
20
       this order; the Court determining that notice was adequate; and the Court determining
21
       that this settlement is in the best interest of the estate and the fees and expenses are
22
       reasonable, now, therefore, it is hereby
23
              ORDERED that the Trustee, MARK D. WALDRON, pursuant to BR 9019, is hereby
24

25                                                                                    Law Offices of Mark D. Waldron
                                                                                           6711 Regents Blvd. W.. #B
                                                                                              Tacoma, WA 98466
     Order Approving Compromise of UIM Claim                                              Telephone: 253.565.5800
26   and Payment of Special Counsel Fees - 1                                           email: mark@mwaldronlaw.com
 1     authorized to compromise the UIM claim for the sum of $12,500.00 as set forth in the

 2     motion, sign a release, pay special counsel fees. It is further

 3            ORDERED that the Trustee, MARK D. WALDRON is hereby authorized to distribute

 4     funds and pay the following:

 5
              Proposed Settlement                                         $12,500.00
 6
              Special Counsel (fees)                 $     4,166.25
 7                                                                            (4,166.25)

 8            Bankruptcy Estate                                               $8,333.75

 9     All remaining funds will be held pending further order of the Court.

10                                             /// END OF ORDER ///

11
       Presented By:
12
       Law Offices of Mark D. Waldron, PLLC
13

14     /s/ Mark D. Waldron
       MARK D. WALDRON (WSBA #9578)
15     Attorney for Trustee

16

17

18

19

20

21

22

23

24

25                                                                              Law Offices of Mark D. Waldron
                                                                                     6711 Regents Blvd. W.. #B
                                                                                        Tacoma, WA 98466
     Order Approving Compromise of UIM Claim                                        Telephone: 253.565.5800
26   and Payment of Special Counsel Fees - 2                                     email: mark@mwaldronlaw.com
